                                            Case 3:20-cv-00606-SI Document 39 Filed 10/26/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEXIS PAZ-VILLAGOMEZ,                              Case No. 20-cv-00606-SI
                                   8                    Plaintiff,
                                                                                             ORDER ON DISCOVERY DISPUTE
                                   9              v.                                         NUMBER ONE
                                  10     THE STEP2 COMPANY, LLC,                             Re: Dkt. No. 38
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          On October 20, 2020, the parties plaintiff Alexis Paz-Villagomez (“plaintiff”) by and

                                  16   through his guard ad litem, Esparanza Paz, and defendant, The Step2 Company, LLC (“defendant”)

                                  17   submitted a joint discovery statement to the Court. See Dkt. No. 38. Defendant objects to one of

                                  18   plaintiff’s fifteen requests for production of documents (“RFPD”), namely, RFPD number six:
                                  19   “ALL DOCUMENTS that REFER, REFLECT, or RELATE to any and all correspondence YOU

                                  20   had with the United States Consumer Product Safety Commission related to the Step2 Push Around

                                  21   Buggy from 2009 to 2012.” Dkt. No. 38-1 at 51 (Pl.’s Req. Produc. of Docs., Set One). Plaintiff

                                  22   seeks production of the documents set forth in RFPD number six. Dkt. No. 38 at 2.

                                  23          Plaintiff gives three reasons why the contested documents are relevant. Dkt. No. 38 at 2.

                                  24   Plaintiff believes the documents could (1) contain a party admission concerning the alleged product

                                  25   defect for purposes of trial (id.); (2) disclose discussions leading to the final corrective action plan

                                  26   the Consumer Product Safety Commission (“CPSC”) accepted, highlighting alternative designs
                                  27
                                              1
                                  28            For ease of reference, citations to page numbers refer to the ECF branded numbers in the
                                       upper right corner of the page.
                                            Case 3:20-cv-00606-SI Document 39 Filed 10/26/20 Page 2 of 3




                                   1   available to avoid the alleged design defect (id.); and (3) include all twenty-eight incident reports,

                                   2   some of which plaintiff does not have, identified in the CPSC Press Release, supporting a claim of

                                   3   alleged design defect and disclosing the time before defendant took corrective action (id. at 2-3).

                                   4          Defendant argues RFPD number six is neither relevant nor proportional to the needs of the

                                   5   case. Dkt. No. 38 at 4. Defendant states (1) the product was voluntarily recalled because of an

                                   6   elongation of a hole in which a pin was positioned, which is not the alleged defect at issue in this

                                   7   case (id. at 3); (2) correspondence with the CPSC post-dates plaintiff’s alleged injury and is a

                                   8   subsequent remedial measure that is neither relevant nor admissible; further, incident reports

                                   9   predating plaintiff’s alleged injury have already been provided to plaintiff (id. at 4); (3) there is no

                                  10   dispute of an alternative design for the alleged product defect at the time of the recall, as evidenced

                                  11   through publicly available information (id.); and (4) plaintiff already has the information plaintiff

                                  12   expects to obtain from correspondence with the CPSC (Dkt. No. 38 at 5). Defendant also argues it
Northern District of California
 United States District Court




                                  13   would be unduly burdened by producing the requested documents because plaintiff seeks all

                                  14   documents that “relate to” or “refer to” the core documents, which are more than ten years old. Id.

                                  15   Further, defendant was assisted by counsel to conduct the voluntary recall with the CPSC, creating

                                  16   an additional burden for defendant to create a privilege log to describe the requested documents. Id.

                                  17          While the Court finds the documents in RFPD number six are relevant, some of defendant’s

                                  18   concerns are well taken. With respect to defendant’s concerns regarding privilege issues, the parties

                                  19   have a protective order (Dkt. No. 33) and plaintiff should not be denied discovery simply because

                                  20   defendant may need to compile a privilege log. However, plaintiff defines “REFER, REFLECT, or

                                  21   RELATE” as “addressing, discussing, pertaining, reflecting, constituting, supporting, evidencing,

                                  22   stating, showing, analyzing, summarizing, recording and/or memorializing” in addition to the

                                  23   words’ “customary and usual meaning.” Dkt. No. 38-1 at 3. To simplify RFPD number 6, defendant

                                  24   shall produce “ALL DOCUMENTS YOU provided to and received from the United States

                                  25   Consumer Product Safety Commission related to the Step2 Push Around Buggy from 2009 to 2012”

                                  26   but not with respect to DOCUMENTS that REFER, REFLECT or RELATE to those

                                  27

                                  28
                                                                                          2
                                           Case 3:20-cv-00606-SI Document 39 Filed 10/26/20 Page 3 of 3




                                   1   correspondences.2 Defendant’s request for full briefing on the topic is DENIED.

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: October 26, 2020

                                   6                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                   7                                                 United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                              2
                                                 Defendant apparently does not object to the word “REFLECT.” See Dkt. No. 38 at 5.
                                       However, because plaintiff defines “REFER, REFLECT, or RELATE” to mean the same words in
                                  28   addition to their customary and usual meanings, the Court excludes using the word “REFLECT” in
                                       the Court’s amendment of plaintiff’s RFPD number six. Dkt. No. 38-1 at 3.
                                                                                       3
